OPINION

Per Curiam:

To avoid prosecution for murder, appellant pleaded guilty to manslaughter and robbery. The district court imposed a 10-year sentence for manslaughter, with a 15-year consecutive sentence for robbery. After his plea bargaining below, appellant contends on appeal, for the first time, that the district court erred in sentencing him for robbery. He premises this contention on the argument that the robbery charge was barred by the statute of limitations, which he styles as “jurisdictional.” We affirm the district court.
We do not believe the appellant may consciously invite district court action perceived as favorable to him, and then claim *763it as error on appeal. Normally, if intent exists to litigate them, even possible “jurisdictional” issues should be presented in the first instance to the district judge, who is capable of resolving any factual questions which may develop. As we said in Junior v. State, 91 Nev. 439, 537 P.2d 1204 (1975): “Thus, we feel that [appellant’s] failure to timely challenge the information, and his tacit acceptance of it as a valid pleading on behalf of the State, precludes a challenge now, for the first time, on appeal.” 91 Nev. at 441.
Affirmed.